Road Map for renewable energy in Europe (debate)
The next item is the report by Britta Thomsen, on behalf of the Committee on Industry, Research and Energy, on a Road Map for renewable energy in Europe.
rapporteur. - (DA) Mr President, Commissioner, ladies and gentlemen, I would like to begin by thanking the committee members for their excellent and constructive cooperation in connection with the report. I am pleased that we are now placing renewable energy high on the agenda, as renewable energy will constitute a vital cornerstone for Europe in demonstrating to the rest of the world that we can actually fight climate change and secure energy supplies for our citizens. I consider my report an opportunity for Parliament to both influence the shaping of impending legislation on renewable energy and at the same time ensure that the Heads of State or Government and the Commission are aware that the ambitious targets that have been adopted require significant and genuine effort if they are not to simply end up as empty promises.
First and foremost, I would like to emphasise that a central message in my report is that we have created the right framework for the development of renewable energy. It means that we are integrating all our policies within the energy sector. Renewable energy cannot be seen as separate from the other targets within the energy sector, specifically the implementation of an internal market for electricity, achievement of an energy efficiency potential of 20% and revision of the CO2 emissions trading scheme. All these targets are interconnected and the primary concern therefore is to ensure that we achieve the proper legislative framework.
We shall compel the Member States to implement already adopted legislation and decisions, and guarantee a long-term perspective that encourages investors to become involved in this huge venture. These are the preconditions that need to be met so that we can achieve our political objectives of greater security of supply, reduction of CO2 emissions and creation of new jobs in Europe. Yet, at the same time, we must develop an energy policy that is based on solidarity with the developing countries where more than a million people have no access to energy. The energy sector must no longer simply be regarded as a technical element in our everyday lives, but more as a joint player in resolving the problems involving the environment, climate and security of supply.
I have highlighted that one obvious example of the need to create integrated policies is the EU's Structural and Cohesion Funds. These funds provide the opportunity for investments in renewable energy, energy savings and other climate-promoting measures. However, the expenditure plans for the Member States indicate that the new Member States would prefer to use the money to build motorways rather than invest in renewable energy. Just one percent of the funds has been allocated to renewable energy and energy savings. Therefore, I would urge the Commission to revise the guidelines to provide systematic support for green energy projects in the EU, so that there is a link between what we adopt, on the one hand, and the way in which we allocate funds, on the other.
In the report, I have also underlined the importance of incorporating energy efficiency within the National Action Plans. Several people have pointed out to me that their separate action plans for energy efficiency do not belong in this report. However, I feel that it is precisely the establishment of this link that is fundamental, because otherwise it will be a purely Sisyphean task if we continually increase our energy consumption whilst simultaneously attempting to achieve a relative target of 20% renewable energy. These two things must and shall be amalgamated.
We must constantly maintain the perspective that investments in renewable energy are an asset to Europe. The promotion of a market for renewable energy will contribute to the fulfilment of the Lisbon targets by increasing employment within the Member States and by increasing the initiatives of the Member States and the EU with regard to research and innovation.
The final subject that I would like to emphasise today is of course the issue of biofuels and renewable energy in the transport sector. I would like to encourage us to really move forwards within Parliament and adopt a comprehensive approach towards the transport sector, which also secures political objectives concerning the expansion of public transport and the switch from road to rail and waterborne transport. Although in general I support the idea that the transport sector must also carry its share of renewable energy, I believe that there are a couple of pitfalls that we need to be aware of. Firstly, the introduction of biofuels should not result in us slackening the requirements for energy-efficient cars. We must not allow a message to be sent to the car industry to focus on bio-fuels instead of more efficient cars
Secondly, we must establish requirements concerning sustainability criteria that ensure a marked reduction in greenhouse gas emissions, and concerning the view that an increase in demand for biomass can be compatible with the preservation of biodiversity. Furthermore, a focus on biofuels must not lead to a marked increase in food prices. Last but not least, we must emphasise that biofuels are not the only way in which renewable energy can be used in the transport sector. Electric cars are expected to play a greater role in future.
I hope that we will have a good debate today and that collectively Parliament can send a signal to the Commission and the Member States concerning the importance of achieving the EU's targets for renewable energy.
Member of the Commission. - Mr President, firstly I would like to congratulate Ms Thomsen on her excellent report. Renewable energy has always been high on the agenda of the European Parliament, and now Member States are also increasingly aware of the need to strengthen their performance in this field.
Constantly increasing the use of renewable energy resources is one of the main pillars in European policy to achieve sustainable, competitive and secure energy supplies. Therefore, Ms Thomsen's report will play a crucial role in the formulation of the Commission's proposal for promotion of the use of renewable energy that I intend to present to the College by the end of this year. I would just remind you that Mr Vidal-Quadras's report played a huge role in the formulation of our package on the internal energy market.
I am pleased to say that my approach in preparing the proposal is already very much in line with most of the calls from Parliament. I would like to mention that the proposal will be adopted together with the greenhouse gas reduction and emission trading scheme proposals. We will continue the integrated approach from the January package to ensure consistency between renewable energy and climate change policies, and create synergies between them.
Now I would like to turn to some concrete points of this report to discuss them in more detail.
I share your view that the completion of the internal energy market is a very important issue in our energy policy, and it is indispensable that renewables are rapidly integrated into the internal energy market. That is one of the reasons why the Commission adopted the third internal market package on Wednesday. Access to the grids is an essential precondition for the successful integration and expansion of electricity generation from renewable energy sources, as well as objective, transparent and non-discriminatory authorisation procedures.
You rightly pointed out the importance of reaching an agreement soon on assigning a share to each Member State to achieve the 20% binding target for the whole EU in 2020. As you would expect, the methodology to be applied is quite a politically sensitive issue. We are currently working on the proposal and the Commission is discussing this topic with Member States. It is vital that the national targets are established in a fair and transparent way. But just as important is the establishment of a trading scheme which can give the needed flexibility, and to ensure that this will work in an EU-wide market. This will also contribute to our goal of producing renewable energy cost effectively.
I agree with you on the importance of creating and implementing national action plans. National action plans submitted by each Member State and approved by the Commission should contain the national sectoral targets, the development paths in each sector and measures to be taken in order to reach these targets. The Commission will assess the national action plans based on specific requirements and criteria laid down in a new directive.
I agree that renewable energy sources in the heating and cooling sector have to experience a significant growth, and this has to be ensured by the legislative framework. The intention is to cover this sector in the directive as well. Many heating and cooling renewable technologies are highly economical and there is a lot of potential in this area.
I welcome the support of your report on the minimum 10% biofuels binding target. I agree with you that we have to ensure that biofuels are produced in a sustainable way. The Commission will include measures on biofuel sustainability in its proposal. These measures are not aimed at limiting biofuel imports, but the standards would apply equally to domestically produced biofuels and imports as well.
To sum up, the new legislative framework on renewable energy sources should ensure that we reach the EU-wide target of 20% by 2020. This will require serious investments to be made, a regulatory framework and, most of all, strong political will. I believe that this report gives us confidence in it.
I would like to come to the last point. There have been doubts expressed that the Commission intends to let nuclear energy count towards the renewables target. Can I say clearly that this is not, and never has been, the case. The 20% target of the renewable energy in the final EU energy consumption will only be met by renewable energy. Nothing in the internal market package adopted last week, or the forthcoming directive on renewable energy, changes this.
Honourable Members, you have been our strong support in creating a European response to the global energy challenge. I count also on the support of the European Parliament for the legislative proposal of the Commission. But I get more and more encouragement coming from Member States. Today, Gordon Brown, at the Labour Party Conference, said, 'by investing in energy efficiency, renewables, carbon capture, clean fuels and new environmental technologies, I want Britain to lead in carbon-free vehicles, carbon-free homes and carbon-free industry. And I want the new green technologies of the future to be the source of British jobs in British businesses.' The only difference is that I want it to happen in the whole of Europe.
draftsman of the opinion of the Committee on the Environment, Public Health and Food Safety. - (IT) Mr President, ladies and gentlemen, I should like to thank Mrs Thomsen for her report as well as Commissioner Piebalgs, because I believe that an alliance between Parliament and the Commission can genuinely be achieved. In that respect, I consider that Parliament has already made a fundamental contribution to promoting renewable energies, with a vision of the future and of the use of renewable energies to tackle the major problems that lie before us.
There has to be general consensus on such an important endeavour and our starting point has to be a gradual approach, because I believe that a systemic policy is needed if we are to apply the various renewable energies to the system as a whole.
Firstly, I should like to stress that biomass was also discussed in depth in the Environment Committee as well as the importance of a gradual approach, especially as regards the use of agricultural forest residues and urban solid waste, because their exploitation offers considerable advantages, without tilting the balance between energy, food and raw material uses.
For that reason, what is before us is an extremely important task and not an impossible challenge. There has to be general progress in the system as well, and I am referring here in particular to heating, cogeneration and trigeneration so that the energy content of resources can be fully exploited. We also need an overall policy underpins and gives priority to electricity supplies generated from renewable sources, so that incentives can also be provided for the conversion of biomass into gas, paving the way for much greater rationalisation and efficiency.
draftsman of the opinion of the Committee on Agriculture and Rural Development. - (DE) Mr President, Commissioner, ladies and gentlemen, first let me thank Mrs Thomsen for her balanced report. I would like briefly to outline the key points of the Committee on Agriculture and Rural Development's opinion.
Our committee expressly welcomes the proposed Roadmap for Renewable Energy as an important contribution to the sustainable development of Europe. We need to make more efforts to develop renewable energy sources. On the one hand, Europe has to safeguard its energy supply and reduce its dependence on foreign imports. On the other hand, we must observe our commitments to climate protection.
In the energy mix of the future, bio-energy will also have a key role to play in boosting rural employment and the rural economy in Europe. At the same time, the promotion of bio-energy must not lead to distortions of competition. The set-aside rules no longer fit into the system and should be abolished, partly also because of the shortage of agricultural land as a result of the competition between food production and renewable raw materials.
In its opinion on Mr Lang's report on an EU biomass and biofuels strategy, our committee already attached special importance to the introduction of an EU certification system. On the one hand, we must avoid putting additional administrative burdens on our own producers by applying existing regulations, such as the one on cross compliance. On the other hand, biofuels imported from third countries should also be certified according to strict environmental criteria, in order to ensure a positive environmental balance.
When we promote biofuels we must not allocate the available resources primarily to research into second-generation biofuels. There is still a considerable need for research into first-generation biofuels. Adequate attention should also be paid in research and development programmes to decentralised means of producing biofuels because of their many advantages.
on behalf of the PPE-DE Group. - (ES) The European Council of March 2007 adopted an agreement that the European Union should generate part of its total energy mix from renewable energy sources.
Tomorrow the European Parliament will be voting on the corresponding report, in which we give our support to the proposals of the Council and Commission for future legislation on the matter. I want to congratulate the rapporteur, Mrs Thomsen, on a magnificent report based on wide-ranging discussions with all parties.
The report calls on the Commission to submit a proposal for renewable energy framework legislation and emphasises the importance of creating and implementing Renewables Action Plans at Community and national levels. Those plans must promote investment, innovation and research in all sectors relating to clean, low-emission energy sources. For that we need more investment in research, development and innovation to ensure that renewable resources achieve a level of competitiveness similar to that of conventional energy.
We in the EPP-ED Group do not advocate binding targets; we believe compulsion, as well as the setting of sectoral targets for renewable energy resources, should be subject to subsidiarity.
What we do advocate is calling for ever greater efforts from the Member States in regard to research, support, reducing red tape and simplifying authorisation procedures, so as to facilitate the development of renewable energy sources. And, in defence of the internal market, we believe that an effective and efficient harmonised support scheme should be the long-term objective in Europe in order to ensure the most efficient use of renewable energy technologies.
We call on the Commission to make sure that any framework directive on renewable energy includes measures to promote heating and cooling by means of renewable energy, which are the least developed technologies so far.
We also welcome the Commission's proposal to promote biofuels and other renewable energy sources in the transport sector, and we call on the Commission and the Member States to step up efforts to develop second-generation biofuels so as to avoid the many tensions arising from the shortage of raw materials. That shortage cannot be blamed on the development of biofuels: there are a number of factors at work, including the common agricultural policy.
on behalf of the PSE Group. - (FI) Mr President, I would like to thank my colleague Britta Thomsen for this report. It once again raises the energy debate at European level.
Our energy industry is affected not only by outsiders, but also by our own mistakes. These should not be forgotten. We have, for example, allowed our spare capacity to fall by around 1% every year, and that is creating insecurity.
I want to draw your attention first of all to the position regarding electricity produced from renewable forms of energy. Mrs Thomsen and I have drafted an amendment to her report on this very subject. It is important that there is proper support for electricity produced from renewable sources of energy. Renewable energy should also be a means of relieving fuel poverty. The industrialised countries must develop techniques and methods to help ensure that poor nations can rely on a supply of energy. Now economic poverty, information poverty and energy poverty are all hitting the same people.
Meanwhile, in Europe, there cannot be a viable single energy market as long as most of the Member States fail to adhere to jointly-made agreements. It has therefore turned out that solidarity in the EU looks likely to lack solidarity.
It is always awkward setting targets for energy production and use, and it has to be based on reliable science. Sector-specific targets for renewable energy at national level therefore need to be established with careful consideration. The circumstances relating to energy vary enormously. We should, for example, discuss with the Member States monitoring schemes, classifications of biofuels for transport and the status of nuclear energy, when calculating targets for renewable energy. Nuclear power, as an emission-free form of energy, should not raise the target for renewable energy.
The Commission has classified peat as a fossil fuel, although the UN Intergovernmental Panel on Climate Change has moved it into a category of its own, somewhere between fossil fuels and biofuels. Now we have obtained new and positive results from research into peat's effect on climate, with reference to the lifecycle model. When a bog is exploited first for peat production and then either for afforestation or the cultivation of reed canary grass, it has less of an effect on climate. At present in the Emissions Trading Scheme peat has an emission factor of 106, whilst with coal it is only 94.6, because the calculations have not taken account of the entire lifecycle of peat use. This should be put right quickly, Commissioner.
on behalf of the ALDE Group. - Mr President, may I thank the rapporteur for the excellent work she has done on this report. Renewables have been part of the energy mix in Europe and part of European energy policy for a number of years and this report very usefully highlights why they have not yet expanded to their full potential.
One of the problems has been access to the grid. We have a distribution network for electricity which was designed to be one-way and now requires technical adjustments in order to become two-way and be able to handle decentralised electricity generation. Member States should be doing more to get rid of the technical and administrative barriers currently hampering the expansion of renewable electricity.
The biggest potential from renewables exists at the two ends of the scale. On the one hand, we need a new commitment and investment in large-scale renewable energy projects such as offshore wind farms in northern Europe, solar collectors around the Mediterranean and tidal barriers. At the same time, at the other end of the scale, we need to maximise use of renewables at a domestic level - technology such as solar thermal, photovoltaic panels, heat pumps and biomass heating. I particularly welcome paragraph 38, which stresses the need for compulsory use of renewable technologies in all new and renovated buildings.
It is time for a major revision of the Energy Performance of Buildings Directive, not least because the renewables roadmap needs to be considered hand in hand with the EU's action plan on energy efficiency. The binding target of 20% EU energy from renewables by 2020 is much more likely to be met if we succeed in cutting total EU energy consumption. The way to cut carbon emissions is to have renewables as an increasing element of a decreasing energy requirement.
On the question of biofuels, I would emphasise the absolute necessity for all biofuels, whether imported or produced in Europe, to satisfy sustainability criteria in respect of net CO2 savings, biodiversity protection, water resources and effects on food production. But I think we should accept the Commissioner's reassurances and continue to support the 10% biofuels target. In December, though, we will need to look very carefully at the Commission's proposals to make sure that they meet the strict sustainability criteria Parliament is demanding.
Finally, this roadmap for renewable energy should not just be a roadmap for Europe. By supporting investment in renewable energy technology in the developing world, we can achieve two crucial objectives. First, much-needed growth can be achieved without the cost to the planet of increased carbon emissions and, secondly, developing countries can achieve, through renewables, a degree of energy independence and energy security. They can be sheltered from the fossil fuel price shocks which have ruined so many developing economies in the past.
on behalf of the UEN Group. - (PL) Mr President, Commissioner, speaking on behalf of the UEN Group in this debate concerning renewable energy in Europe, I would like to thank Mrs Thomsen for preparing a complex report on this subject.
First of all, the author of the report is right to say that the most important issue, also as regards the future of renewable energy in Europe, is to develop a common European energy policy. Unfortunately there does not appear to be any progress in this area, even though there have been some ill-defined promises about including this policy in the EU Reform Treaty.
It is almost two years since Poland, which has already experienced the consequences of differing energy policy interests among individual Member States, for example with regard to the construction of the Russo-German Baltic gas pipeline, presented guiding principles for the creation of such a common energy policy at a meeting of the Council of the European Union. Unfortunately, at that time this proposal did not attract any interest, as it ran counter to the interests of the most important EU country, i.e. Germany.
I would like to express the hope that this time the European Commission will approach the task of preparing a common energy policy more seriously.
Secondly, in order to allow producers of various types of renewable energy better access to the distribution network in different countries, it is vital to separate distribution grid operators from energy producers. If we do not do this, then electricity producers using traditional sources that are also either the owners or controllers of transmission grids, will not want to make them available to those who produce energy from renewable sources.
The final proposals from the European Commission in this regard met with vigorous opposition from powerful energy interests, principally from France and Germany. It will be interesting for us Members of the European Parliament to see how the European Commission deals with this opposition.
Thirdly, the strategic objectives for renewable energy, namely the generation of 20% of total energy from renewable sources and achieving a 20% energy efficiency improvement by 2020, are deserving of attention and support. I would like to express the hope that, in order to achieve these ambitious objectives, the European Commission will propose introducing appropriate support instruments not just at EU level, but also in Member States.
I would like to draw particular attention to the production of bio fuels, which not only increase the amount of renewable energy used, but also mean that agricultural resources are not used only for the production of food, and in this way reduce overproduction. By the same token I do not agree with the argument of the report's author that the production of bio fuels could result in an increase in food prices and that it will therefore be necessary to open the EU market to food coming from third countries.
on behalf of the Verts/ALE Group. - (ES) Mr President, the future is already upon us. The time for renewable energy sources has come, and only a boom in renewable energy, together with much greater energy efficiency, can help us cope with the climate change crisis and the energy supply crisis. I am grateful for this excellent report. We can map out a medium- and long-term road for promoting renewable energy and motivating the reticent, of whom, I see, there are still a considerable number.
The report emphatically demands that the Commission produce framework legislation for the promotion of heating and air conditioning by means of renewable energy. It calls for a level playing field for renewable resources on the energy market and a reinforced emission trading scheme, with internalisation of the costs of polluting energy sources and removal of the massive, perverse subsidies for fossil fuels. It seeks to promote offshore wind energy, takes a firm stand on high-temperature solar energy, and calls for more funding for research into the storage of renewables and the adaptation of national grids. Finally, it asks the Commission to draw up an action plan in favour of bio-construction, given that 40% of all EU energy is used in buildings.
And now we come to a point of conflict. The debate on biofuels raises a moral issue and a question of principle: to eat or to drive? If we approve a binding target of 10% for biofuels in this report, we must be aware that we are fuelling a conflict between 800 million car drivers, on the one hand, and 2 000 million of the poorest people on earth, who are competing for the same grain.
The euphoria engendered by biofuels risks endangering the food supply of Europe and the world. And we do not even know whether the energy balance is positive. Given rising oil prices, it is becoming cheaper by the day to burn cereals rather than make bread or feed dairy cows. We must therefore proceed with great caution and not adopt binding targets, which have, moreover, already been called into question by major international institutions and many scientists. We cannot allow the remedy to be worse than the disease. On this crucial issue we must trust to good sense and apply the precautionary principle.
on behalf of the GUE/NGL Group. - (FI) Mr President, Commissioner, according to a forecast by the International Energy Agency, oil will become an extremely scarce natural resource in five years' time. Natural gas will be even scarcer by the end of the decade.
Today 80% of the EU's energy is produced using fossil fuels, mainly oil and gas. That is why the Commission's proposal for a directive on increasing the use of renewable energy resources is necessary.
Renewables today account for a little over 6% of the energy consumed in the EU. Of that, biomass and the incineration of waste account for 4.2%, hydroelectric power for 1.5%, wind power for 0.3%, geothermal energy for 0.3%, and sunlight for hardly anything.
The aim to raise the share of renewable energy resources to 20%, in other words triple it, by 2020 seems way too ambitious. On the other hand, the European Parliament had previously decided to ask for still more: 25% by 2020 and as much as 50% by 2040.
The Commission's proposal for 20% refers to an EU average. Only Latvia, Sweden, Finland and Austria exceed that target today, but these countries do not escape the directive: instead, higher targets are being set for them. The EU's biggest countries bring up the rear, with the United Kingdom at 2%, Germany 4%, Poland 5% and France, Spain and Italy 6%.
If the 20% target set in the directive is to be achieved it will depend on how willing and able the big Member States' are to increase the use of renewable energy. It would be interesting to know how they will do it. If they simply pay lip service to the directive, the Commission will have no way of forcing them into it. They may, however, be forced by circumstances outside the EU as a consequence of rising prices for oil and gas and as a result of our disposable lifestyle.
Mr President, the Thomsen report rightly advocates a vigorous approach to ensuring that renewable sources make up a major proportion of our total energy use. Fossil fuels are after all finite and the use of renewables reduces the amount of greenhouse gases generated. It also creates the diversification we need in order to reduce our dependence on just one or two energy sources. I am fully behind the rapporteur when she says that biofuels must be used in a responsible way only. The EU must work towards international agreements which will ensure that sustainability criteria can be applied to biofuels within the context of the WTO. It matters very much what kind of biofuel we use, how it is grown and how it is used. Biofuels are only sustainable if the whole cycle from producer to user has the lowest possible impact on the environment. This means that biomass must be not only produced sustainably but also burned sustainably. In production, that means that crops must be replanted after harvesting. In combustion it means, for example, that the emission standard must be just as strict as for other fuels.
More extensive strategic choices are also required in the face of undesirable effects like the depletion of virgin forest and the competing imperative of food supply. In poor countries, especially, biomass production puts pressure on agricultural land and pushes up food prices. What specific policy measures does the Commission envisage to eliminate these undesirable effects?
Lastly, the rapporteur wants proper account to be taken of the differing circumstances of the Member States. But one Member State has a greater potential for exploiting solar energy, whilst another is more likely to be able to harness wind energy. So a harmonised system, of the kind which the report envisages for the longer term, is no obvious matter. A system of support is most effective when it is geared to those energy sources with the greatest potential and that, Mr President, differs from one Member State to the next.
Mr President, may I first commend Ms Thomsen on the work and commitment that she has put into this report. Mr President, you will not mind me reminding you that we come from a party that thinks 'green' but votes 'blue', and that leads me to a general statement that we are all in favour of renewables as a general principle. However, we support realistic, achievable renewables, not expensive subsidies for unattainable targets. And it has to be said that this year the Commission and the Council have set some very ambitious targets.
I want to reflect a little on the dilemma posed by large-scale hydro or tidal schemes, or a massive shift into biomass energy crops, because each has advantages, but each also has environmental implications and costs. For example, in the region I represent, the Severn Tidal Power proposal has huge potential for electricity generation but an equally huge cost. The last estimate was EUR 20 billion, which is quite a lot to anybody. That cost is justified, however, partly by CO2 emissions saved and partly by flood damage prevented, and the value of the electricity generated is only a small part. Then we have to consider the huge environmental impact of such a scheme on the Bristol Channel and its associated features such as the Severn tidal bore, a special feature, and the surrounding wetlands. So it seems to me that there is a dilemma, a conflict between the two interests, and the same applies to converting a lot of land to produce miscanthus or other energy crops.
We must be realistic about legislating for binding targets which cannot or will not be met. We in the European Union have a long record of adopting admirable targets and then failing to achieve them. If we continue in this vein, we risk bringing the legislative process into disrepute. If we adopt regulations requiring changes in people's behaviour, then it seems to me we must will the means, either by providing enough time for change or by fiscal incentives in combination with a regulatory stick.
Finally, let us not forget the huge potential of energy efficiency; but that is for another debate.
Mr Chichester, I think you failed to hear when the Commissioner quoted extensively from Gordon Brown's speech to the Labour Party Conference today or else you were otherwise occupied, but we were very much fascinated by this intervention.
(DE) Mr President, Commissioner, ladies and gentlemen, first of all, warm thanks to the rapporteur, Britta Thomsen. It is a good report. I hope it will be adopted on Wednesday by as clear a majority as in committee, for in spite of the somewhat critical remarks by Mr Chichester we achieved a broad, almost unanimous majority in favour of the report in committee. As I said, it is a good report, and it is also an important and necessary one. You know that the Commission is currently preparing a framework directive to implement the spring Summit decisions on achieving a target of 20% of renewables by the year 2020. The Commissioner has spoken to you about it and it was good to hear him say clearly that the Thomsen report will play a relevant role.
What is the issue now and what is really important? Firstly, we have successful directives, especially on electricity but also on biofuels. So the important thing now is to take up and to strengthen and improve those successful directives, as pointed out in the Thomsen report.
Secondly, we must commit ourselves to what the Commissioner already agreed in plenary last year, which is to include the area of heating and cooling, in order to minimise the deficits we have in that sector and improve market penetration. Hitherto we have taken a clear sectoral approach, and I believe we must not forgo this. It is also extremely important to ensure that the national action plans include really clear sectoral targets, binding targets, to ensure that here too we have a broadly-based development of the various technologies.
It is most important to decide how the 20% are to be assigned among the Member States. That really means we must ensure a fair distribution of burdens, or rather opportunities, a distribution that really is based only on potential and on what has already been achieved, what already exists in the countries concerned. So we really must take a very clear approach here.
I am glad that the report states very clearly that we are concerned here only with renewables and not with low-CO2 energy sources. May I thank Commissioner Piebalgs once again for making that clear.
I believe the Commissioner has a major responsibility here. We have seen a genuine new impetus, with the presentation of the electricity directive. I hope the same will happen after the framework directive, which, I hope, we can expect before the end of this year.
Mr President, Churchill once said that the best way to make a task seem difficult is to postpone it, and I think that is one way of describing the energy debate we are having in Europe today. In answering Mr Chichester, who says he thinks 'green' and votes 'blue' - well, what is left, maybe, is to act 'green' as well.
The proposal from the Commission and the decisions we have in place on 20% of the total energy consumption in Europe by 2020 being derived from renewable sources is, indeed, very good. It is also nice for everyone - for all voters, industry and citizens in Europe - to see that Parliament, thanks to Ms Thomsen's work on this report, is also very decided that this is a good way to work and that this is the way we should do it.
Is it possible? There are question marks, of course, when people ask questions. I think it is perfectly possible. If we look at what can be done in industry by trigeneration and by using renewables, it is perfectly possible. In households, on heating and cooling, it is also perfectly possible, and in the transport sector also. I am very happy that, in combination with what we have here on renewables, other regulations in place in Europe are changed. It is about time we put more ethanol in petrol, and with the new decisions we will at least have half the rate that Brazil has. I think it is about time that we discussed whether we put biogas and natural gas as well, which is the best way of boosting the volumes we need. When we do that, we also have the market in place and then the development goes on by itself, step by step.
There are some responsibilities, of course. The renewable action plan - both at European level and national levels - has to be good and come into force quickly.
The second area I want to point out is taxes. I cannot understand why we tax people out of behaviour that we want them to have when it comes to fuels of different kinds.
The third thing is regulation, where we can still do a lot and where we have to do some cleaning also in the European system.
Finally, I think we are in the midst of an engineering revolution that has the same consequences as when we went from steam to electricity, and now we are going from electricity to smart energy, and this is a very good step on the way.
(PL) Mr President, the road map for renewable energy is an important document, thanks to which it will be possible to obtain renewable energy.
The continuing increase in the prices of oil and gas could be helpful for the achievement of the objectives listed. The European Union has only about 2% of the world's gas and oil resources. Its economy is and will be dependent on the price of raw materials as well as political stability in oil-producing regions.
For this reason the objective of 20% of energy from renewable sources seems unsatisfactory. The European Union should follow a diversification policy as regards the production of electricity, which should take into account the different possibilities of creating renewable energy in various countries and regions. Local and regional action plans need to be created for the production of renewable energy and for energy saving, and these should be supported by local government, national governments and the European Union.
Research programmes relating to energy production should be given priority. Also, where necessary, the possibility of developing nuclear power, which reduces CO2 emissions, should also be taken into consideration. I would like to thank the rapporteur, Mrs Thomsen for a very far-reaching report.
(DE) Mr President, let me begin by warmly congratulating Mrs Thomsen on her very good and comprehensive report. This report, which I hope will be adopted by a large majority, follows the tradition of this House of urging the Council and the Commission to promote renewables.
Let me briefly address the central issue that will come up in the next few weeks when the Commission presents its draft directive. The key question is security of investment. We need investment if we are to reach the 20% target. We must look at when and where investment has proved successful over the past six or eight years. There are two systems in Europe: the system of guaranteed input prices and the system of green certificates. A total of 90% of all renewable energies apart from large-scale hydropower were produced under the system of guaranteed input prices. They were produced more cheaply than under the system of green certificates and, most importantly, this made it possible to introduce new players into the electricity market.
Those figures all come from the Commission's last report dating from December 2006. I am rather shocked by what I am hearing now. There is information that a majority in the Commission will probably be in favour of abolishing this good system and introducing a trading system with green certificates.
I must seriously warn the Commissioner against adopting that strategy, which would benefit only major, dominant energy firms such as E.ON, RWE, EDF and others, because it would lead to investment uncertainty and make other players reluctant to invest in future. You will be judged on whether there is local investment, which should be on the basis of a comprehensively guaranteed security and not the kind of haphazard mechanism of green certificates.
(CS) Ladies and gentlemen, there is no doubt that Europe must work harder on developing renewable energy resources, whether because other resources are diminishing rapidly or because in the whole energy mix renewable energy sources represent an important tool for lowering emissions. I deliberately mentioned the whole energy mix since I consider it to be the fundamental factor in this matter.
In my opinion, when developing renewable energy resources, and especially when laying down the rules for such development, we have to think carefully about how to proceed. Our aim is not to reach the target percentage level of renewable resources but to lower emissions and decrease dependability on other resources. Therefore, we must not forget about the energy mix. As the practical application of other worthy and ambitious goals and declarations has demonstrated, including here in the European Parliament, we achieve nothing by simply setting percentage quotas without taking into account the geographical, economic and other conditions that are typical of individual countries or regions. We must proceed carefully so that we remain competitive in comparison to other countries. We also have to remember that some renewable energy sources, for example solar or wind energy, require considerable financial resources.
Therefore, it is 'yes' to renewable sources but 'no' to a militant attack without factual debate and arguments. Indeed, energy from renewable sources is still not cheap; many countries or consumers simply cannot afford it.
(DE) Mr President, in March 2007 the European Council, headed by our Chancellor Angela Merkel, decided that 20% of total energy consumption should come from renewables by the year 2020. The advantages are self-evident: lower CO2 emissions, less dependence on energy imports from unstable states, growth and employment opportunities, especially in rural areas.
Following the summit decision, we now have to implement those objectives. The following points are particularly important here. The Commission must have the necessary powers and resources to be able to ensure that the individual Member States actually comply with the objectives set at the summit. If we want to achieve a target of 20% of total energy consumption being made up of renewables, then every Member State must play its part. At the same time, as provided in paragraph 9 of the report, each Member State must be free to choose the most appropriate renewable energy source in the various sectors. Another key issue is improving energy efficiency. We can only achieve the 20% renewables target if we improve energy efficiency as a whole. There is an enormous untapped potential in the area of building insulation and energy-saving electrical appliances, where there are many innovative technologies that could already be marketed.
We must also do more than before to introduce renewables in the heating and cooling sector, given that 40% of total energy used in the EU is used in buildings. There is a huge potential here for the use of renewables. Modern structural planning and energy-saving new buildings can help ensure that renewables cover the entire energy demand for buildings.
Biomass is another source of renewable energy, which must be further developed because of its versatility and base load capacity. We must ensure, however, that biomass production is sustainable and does not compete with food production. Here, as stated in paragraph 57 of the report, we must ensure that biomass is managed according to internationally recognised high standards of sustainability. It must also be ensured that overall the development of biomass has a positive effect on the climate and energy.
It is also important to note the contribution of nuclear energy to climate protection. At present, we cannot do without nuclear energy as a low-emission technology. A high priority must also be given to research into renewable energy sources in the EU. Technological developments in this area are decisive to sustainable energy supplies. In particular, we must further encourage and promote the development of storing renewable energy sources, for example on the basis of hydrogen technology.
All in all, I eagerly await the Commission's proposals at the end of this year. I hope the Commission will take many of Parliament's requests on board.
(ES) First of all, let me thank the rapporteur for her thorough and serious work. Once again Mrs Thomsen has proved extremely knowledgeable on this topic.
The report presents an analysis of the situation that is both correct and balanced. Fossil fuels are running out; they come from politically unstable parts of the world and continue to be a major source of CO2 emissions. Moreover, our energy needs are growing all the time. To meet those needs and achieve a secure supply, we have to find new massive energy sources that are non-polluting and decrease our dependency on the outside world.
In this context, advances in renewable energies are particularly relevant. Thanks to investment in research, European Union firms in this sector enjoy a leading position on the world market and contribute in large measure to job creation and greater competitiveness - two major objectives of our Lisbon Strategy.
The situation with regard to renewable energies varies considerably from one Member State to another, and so do the - mostly inadequate - political and legal frameworks in each country. Nevertheless, the limited existing legislation has proved effective in stimulating more sustainable development in many of the Member States, despite the fact that in such important areas as heating and cooling, there is still no legislation at all.
If we are to move forward, it is crucial that the framework legislation proposed by the Commission should be ambitious. It must improve and strengthen the existing regulations and set binding targets for electricity generation, transport, heating and cooling. It is also imperative that the Member States put those agreements into practice without delay.
To meet the binding 20% target it is also essential, as the report very rightly stresses, that electricity generated from renewable sources should have better conditions of access to the grid. We need open, non-discriminatory and effective access for renewable energy to grids that are sufficiently developed to cope with large quantities of electricity from renewable energy sources.
I agree with the rapporteur that separation of ownership of the transmission system operator from commercial activities is the best guarantee that there will be no discrimination against renewable energy producers in terms of access to the grid.
The implementation of projects of European interest for trans-European energy networks must also be speeded up. The recent appointment of coordinators for projects encountering technical, political or financial difficulties is a step in the right direction.
Finally, both the Commission and the Member States must continue to promote investment, innovation and research in these sectors. And they must make all necessary efforts to ensure that energy from renewable sources is produced at accessible prices. Achievement of the targets set in the framework legislation must not impose a burden on consumers and firms because of an exhorbitant increase in energy costs.
Mr President, I wish to congratulate Ms Thomsen on her excellent report. I also wish to congratulate the four draftspersons of the opinion who offered useful additional points and advice.
Even to the most difficult-to-convince-people, and that probably includes Mr Chichester, who has now left, it is now clear that our planet is warming up dangerously and that climate change is a real threat to life on earth as we know it. How much of this change is due to natural climatic variation and how much is due to the accumulation of climatic change gases in our atmosphere is still a matter of some dispute, among scientists and politicians. Where there is no dispute is that the accumulation of gases such as CO2 is certainly making climatic change worse, much worse, and even at this late stage, when the catastrophic effects of climate change have commenced, the world is awakening slowly, perhaps too slowly, to the urgent need to do something about it.
The EU is one of the frontrunners in trying to deal with this problem. The road map for renewable energy in Europe is certainly an important step in the right direction and I am sure it will have the full support of most MEPs, but once a proper legislative framework is achieved, Member States must be compelled to implement it and effective monitoring systems must be put in place.
In order to have a real effect in halting gas-induced climate change, two further goals must be achieved. Firstly, a road map for renewable energy must extend further than the EU to cover as much of the world as possible. This is a formidable task, indeed. Secondly, we must understand that we must make our citizens themselves understand that, along with action and renewable energies, we need to reduce energy spending in general. If we go on increasing our energy needs indiscriminately and seemingly in a limitless fashion, then, irrespective of how many road maps on renewable energy we draw up, all will be ineffective in the end.
(FR) Mr President, if we mean to tackle global warming and to translate this ambitious road map into practice, it is absolutely essential that we make the link between energy and environment. Of course, we have warned repeatedly that the Member States will not achieve the target of a 12% share for renewable energy by 2010. So how can we expect them to achieve 20% by 2020?
The Commission's method of development calculation fails to take into account the environmental costs of energy production and we continue to produce energy policies piecemeal, whereas what we need is an integrated, comprehensive approach.
Energy is an area of policy where we are capable of doing much better and achieving rapid results. For example, energy efficiency needs to be promoted so that all of us can eliminate unnecessary spending on energy. Administrative procedures also need to be simplified. In France, for instance, you have to complete a bureaucratic obstacle course in order to fit a solar panel: no fewer than seven separate procedures are involved in turning an energy consumer into an energy producer.
However, what we do must also be consistent with cooperation for development. What are the Union's proposals for developing renewable energy sources under the partnership agreements with the ACP countries? When we talk of solar power, for example, the poorest nations tell us that they simply cannot afford the technology. And what about those Member States that finance the cultivation of biofuels in countries in the South? In Africa and Asia, jatropha plantations are springing up even in regions where drought is a problem and where the demands of food security are pressing.
Not only that, but the Union bears responsibilities towards the third countries that supply our raw materials for energy production. European investment in Niger's uranium mines or in the Chad-Cameroon oil pipeline must be accompanied by transfers of technology for clean energy production based on microprojects.
The energy crisis, Mr President, is an environmental crisis; it calls for emergency plans and binding policy measures. We need to pull out all the stops on renewable energy.
(DE) Mr President, Commissioner Piebalgs, ladies and gentlemen, as we speak the Kyoto targets are being discussed in Washington and I believe the UN is right to discuss these global targets and to set targets as part of a top-down strategy, as well as creating the necessary instruments.
We believe it is important for us to concentrate on the bottom-up strategy, namely the Lisbon Agenda, and we should seek to ensure that employment and growth are achieved mainly through energy efficiency targets. We have new objectives for various trades here. We can produce a real economic impetus and a win-win situation through insulation and many other energy-improvement measures. I believe that in terms also of security of supply it is important to focus on renewables. Renewable energy, which is growing in our latitudes, is a secure source that is available to us at all times. We should ensure that we really do achieve the target of renewables accounting for 20% of our final energy consumption by the year 2020.
We need EU-wide criteria for support measures, for incentives, for subsidies, for taxes, for the whole financial framework that we need to set up here. That is a challenge and I think it is one that Commissioner Kovács also faces.
Secondly, we need transparent and fair network access. We need the 'must-carry principle' and we should consider penal charges for non-transport in this case. We need harmonised planning procedures with a one-stop mechanism under which authorisation procedures can be concluded within a given period, i.e. a maximum of three years, to ensure that energy production is available at the right time. We also need to safeguard the consumers' right to order 100% of renewables from their suppliers and therefore to have secure energy supplies for decades to come.
Nuclear energy is not a renewable energy, which is why I would ask for it to be dealt with in a separate report.
(NL) Mr President, Mrs Thomsen has delivered an outstanding report on renewable energy and I wholeheartedly endorse her commitment and the stated target of 25%.
Combating climate change is an enormous challenge, but it offers great opportunities too. Opportunities for new technologies and clean and renewable energy. In addition to established sources such as wind turbines and solar panels, we shall probably also have energy sources such as high-altitude wind power from one kilometre up, sun reflectors, tidal power, wave energy, geothermal energy and algae fuel technology. It is an exciting trend and I welcome it. Investing in renewables brings more advantages than merely reducing CO2. It reduces our dependence on non-EU countries, it breaks the power monopoly of the energy giants and it leads not only to huge innovation but also to more new jobs, about a million of them.
That, ladies and gentlemen, is of course all very well, but it also needs good policy. There are three points of importance here. Firstly, the need for decoupling. Total decoupling is an absolute priority if renewable energy is to develop rapidly. At the moment it can take a long time for a wind turbine park to be hooked up to an electricity grid and that is unacceptable. I hope the proposals which the European Commission has put forward this week can be made a little more robust, that we can resist the pressure of the energy monopolies and ensure that the proposals do not get watered down.
Secondly, there are biofuels. We have good ones and bad ones. At present everyone seems to be focusing on the bad ones. With good reason, because there are grounds for questioning the usefulness of some biofuels which bring hardly any environmental benefit. Some biofuels are very detrimental to biodiversity and to food prices. But under strictly controlled conditions biofuels can help towards a more sustainable system of energy supply, subject to guarantees that tropical rainforests will not be felled in order to fill up our cars. I agree with the paragraph in Britta's report which says that clear criteria must apply to this 10% level of biofuels in the energy mix. In my report on the Fuel Quality Directive I put forward proposals on this and I look forward to hearing your reactions.
Lastly, the matter of subsidies. Regrettably, subsidies are still given for the production of fossil-based energy. Over the last 10 years the European coal sector has received about 50 000 million euros in product-related aid. Aviation fuel is free of duty, a hidden subsidy. The inclination is now to give generous subsidies to renewable energy. That is not the right thing to do. We must end the subsidising of fossil fuels as soon as possible. Instead of giving subsidies we must compel energy producers to draw a substantial part of their production from renewable sources. Then there will be no need for subsidies. We must be careful not to replace our addiction to oil with a new addiction to subsidies.
(DE) Mr President, Commissioner, ladies and gentlemen, first let me thank the rapporteur for presenting this report. I believe it is important in this context to point out that we must look at energy policy in terms of a number of different objectives. How can we ensure security of supplies, how can we ensure it does not harm the environment, and how can we also get it at a good price?
If we take account of those three factors in each of these debates, we will realise quite soon that renewables naturally play a part, probably an important part, in the future shape of energy, but that this sector alone cannot resolve the problem of energy supplies in terms of price formation, environmental impact or security of supplies.
That is why it is important to ask the questions that have already been put clearly by various speakers today, for instance to look at the question of how and where we can use renewable energy in the most economically intelligent manner, as we do for other resources. We must consider where we can put the euro to the most effective use, which means we must not, for instance, promote solar energy in an area where conditions are not at all conducive to its use.
We must consider whether decisions and percentages, whether binding targets will really bring us forward or whether it would not be more sensible to do a little more to promote subsidiarity and to support initiatives that go in very different directions in different sectors depending on the Member State concerned, while leading to a comparable objective.
At the same time we must identify the drawbacks that also exist in the case of renewables. We have already had debates about biofuels. Six months ago the subject never even came up. We have debated wind power and the damage it can cause. In my country we have problems with finding enough space to develop wind power. That does not mean saying no to these renewables, but it does mean a differentiated debate and a differentiated response, for in the end a sensible energy policy must not raise false expectations it cannot fulfil but must raise expectations that it can then fulfil step by step. I thank the Commission for its very open and differentiated approach.
(FI) Mr President, we cannot cut carbon dioxide emissions in line with our targets unless we employ the twin strategies of energy efficiency and renewable energies. There are at present big differences between the different Member States as far as the use of renewables is concerned. We need binding country-specific energy efficiency targets and targets for renewable energies.
The rapporteur is absolutely right when she focuses attention on two very practical matters with regard to how we achieve these targets within the European Union. We must insist that the Member States with large populations and which at present produce a very small part of their energy using renewable energy sources should close this gap. The efforts made on the part of the small countries will not be enough on their own to solve the problem. The other important observation, something which has been raised here, is that we have to exploit natural phenomena. We have sunshine; we have the potential of biofuels; and in some places we have wind. These phenomena need to be taken into consideration in national programmes.
It is crucially important that the policies pursued by the Member States should be sustained and consistent. Only in this way will we get investors and sponsors, as well as industry, involved. Unless the support systems and regulation are on the right track, allowing us to achieve a sustainable energy policy, we will not accomplish the real revolution which has been called for in energy policy here.
Regarding biofuels, we need to speak in favour of second generation biofuels and not as if we were promoting competition between food and fuel.
(ES) Mr President, the decision of the Heads of State and Government to approve a binding target of 20% for renewable energy sources in our energy mix for 2020 has had a great impact throughout the world and constitutes a milestone in Community policies on climate change and energy use.
Tomorrow Parliament will be voting on the corresponding report, in which we express our support for the proposals of the Council and Commission for future legislation in this field.
As co-legislators, we are under an obligation to develop viable economic policies that meet society's real needs, always bearing in mind the available technological framework. The target of deriving 20% of our energy mix from renewable sources will be economically viable only if two conditions are met: the price of a barrel of oil remains high and the price of a tonne of CO2 is suitably dissuasive.
The Commission's impact studies are based on a price of around 20 euros for a tonne of CO2. The current price fluctuates by 12 to 15 cents. With these figures the cost-benefit calculations are not as attractive as we would wish, and this must be taken into account in the next revision of the emissions trading scheme if we want to send industry and consumers the right signals.
There can be no doubt that the diversification of clean energy sources must continue to be the main priority in energy policy. Thanks to the Council's courageous action in March, the time has come for Member States to negotiate the distribution of burdens and obligations. In conclusion, Mr President, I therefore call on the Council to ensure that distribution takes place quickly on the basis of a solid compromise in which no party feels itself a winner or loser.
(HU) I congratulate Mrs Thomsen on her excellent report. I agree with my fellow Members, and in particular with my colleague Mr Paasilinna, that we cannot be doctrinaire in matters relating to energy and that we must not think of renewable energy as a panacea in itself. It will not solve Europe's problems on its own, but it is a very important step in the right direction. In this regard we are all in agreement, and this point is masterfully underlined in Mrs Thomsen's report.
At the same time, however, several Members have made the point that technological progress is needed, because the new Members States and poorer Member States in particular perceive the use of solar power, wind power or - in the case of my country, where thermal springs abound - geothermal energy, to be extremely expensive.
I would ask Commissioner Piebalgs to urge the Commission to consider carefully how these technologies might be stimulated in Europe, perhaps also by means of tenders. I do not mean simple technologies of the kind my fellow MEPs and I saw recently in Tibet when we were told that households were equipped with solar power. We were reluctant to believe it, but it later transpired that they were referring to a very simple little plate capable of heating a jug of water in half an hour. I am thinking of altogether more serious technologies.
As regards the agricultural sector, biofuels are very important, and I agree with Mrs Myller that we must not create a situation that pits biofuel production against the food industry and food production. Let us also be sensible about bioethanol production, because sometimes producing bioethanol consumes more fossil fuel than it enables us to save. I believe, therefore, that we need to take a diversified approach on this issue.
(SL) Commissioner, ladies and gentlemen, renewable sources of energy meet two major challenges: firstly, the challenge of securing a reliable supply of energy, in that they provide diversity and reduce reliance on imports and, secondly, the challenge of climate change, in that they do not cause direct releases of greenhouse gases.
Renewable sources of energy have been popular in Europe for some time. Renewables are a subject which scores political points. Their importance to further social development is advocated by us politicians, economists, scientists and power engineers, and also by home-owners who are not normally involved professionally in the fields of power generation or environmental protection.
However, the proportion of renewable sources in the overall energy mix is increasing only slowly. Why is that? Perhaps we politicians are not engaged enough? I do not believe that is the case since the field of renewables accounts for the majority of European legislation relating to energy. However, I do believe that in establishing an appropriate framework we have emphasised the technical and supervisory aspects and neglected the economic aspect and an overall assessment.
I believe that we should not deal with renewable sources in isolation. We must assess their advantages and weaknesses alongside other sources of energy. We must consider their contribution to the diversity of the energy mix, to the reliable supply of energy, to the reduction in releases of greenhouse gases and to the formation of a knowledge-based society. We must assess the extra research and development needed.
We must carry out a macro-economic assessment to build on our earlier technical approach. An important factor in deciding on investment is the financial cost of releasing one tonne less of carbon into the atmosphere, for example.
Until we carry out an appropriate comparative cost analysis to build on our conventional approach to policy-making, we will not achieve the desired results in our energy and environmental policies. However, if we do, if we do carry out an overall analysis, the barriers between the various sources of energy will be removed since only a heterogeneous, lasting energy mix will be important.
(ES) Mr President, almost everyone agrees that we in the European Union are facing three basic challenges: the first is the exhaustion and rising price of conventional energy sources; the second is the need to reduce our growing dependence on energy imports; and the third is to help hold back climate change. Clearly, renewable energy sources can make a major contribution to meeting these challenges.
We now have a commitment to achieve 20% of total energy generation from renewable sources by 2020. Obviously, Member States are free to choose the renewable energy sources that best suit their own situations. But they must commit themselves - there must be an unambiguous political commitment - to meet the targets we have jointly set ourselves.
I would like to stress four points. First, renewable energies are not incompatible with other energy sources that can help stabilise supply, but they must be the preferred option. Other energy sources, such as nuclear power, should not be discarded, but the persistent problems of waste management and high construction costs have yet to be solved.
The use of biofuels, however, requires great caution and should be based on criteria of sustainability. It could otherwise give rise to serious environmental damage and have adverse social consequences.
On the other hand, there are great possibilities for developing the use of renewable energies in the construction of new housing and infrastructure.
Finally, there is the social dimension of energy policy: the introduction of renewable energy sources must not give rise to price increases that put heating or electricity beyond the reach of consumers, especially the most vulnerable sections of society, which are especially hard hit by rising energy prices.
Mr President, I think it is actually quite fun to have a lively audience. We do not always get applause and cheers and shouts. I know it is forbidden, but I think it is actually quite fun, so it should be allowed.
If you would allow me, I would like to make three points. The first one is actually an echo of what the Commissioner said. I think that we need a common energy policy. It is very important, of course, that we look at the national targets, but as an overall approach we must look at it from a common perspective. This means that we need to revise a lot of the legislation in the pipeline and we need to focus, as Mr Paasilinna said earlier, on a proper energy mix while looking at the whole programme.
My second observation is about fair burden-sharing and I am quite happy with the 2020 aims in this respect: they are good and they are ambitious. I am not 100% sure that we will ever achieve them, especially on the renewables side, but nevertheless it is a good aim. But, in doing this, it is very important that we have a careful look at the burden-sharing. I do not want to be in a situation whereby small states such as Finland, which already has 25% renewables today, have to hike up their burden to, say, 45%, whereas the five biggest Member States, which actually consume 60% of energy, keep much lower standards. So let us be really fair on this. On top of that, of course, a country like Finland is not going to have too much solar energy, unfortunately.
The third observation I have is about the methodology for calculation. It seems that wind and solar are penalised in relation to biomass. Fine, let us try to live with it but look at it very closely. With the national action plans, I would like to hope that the Directorate-General for Energy and Transport has enough staff, or is able to recruit enough staff, to deal with, monitor and implement the issues.
In my remaining time, these are my three points: firstly, we need a common energy policy, secondly we need fair burden-sharing and, thirdly, we need to be very careful with the methodology for calculation.
(HU) Thank you, Mr President. I would first of all like to congratulate Mrs Thomsen on her excellent report. Considering the challenges posed by climate change, our high dependency on fossil fuels and the growing challenge of creating rural jobs, the European Union needs a clear, easy-to-follow regulatory system enabling it to operate effectively as regards renewable energy production, and especially as regards biomass production.
We need to create the kind of legal environment for producers that clearly sets out activities and operating frameworks relating to renewable energies. There is little point in our having directives to increase the share of renewable energy if the appropriate conditions are lacking; those concerned will not want to risk starting up this new kind of production.
We cannot allow a situation to arise where we mislead farmers by encouraging them at European Union level to produce the raw materials for bioenergy production, while in some countries the regulatory framework at national level does not provide an optimal environment for doing so. A long-term, well thought-out programme is needed, because otherwise producers will see this new type of production as too big a gamble.
We must guarantee security of production, but we cannot expect consumers to pay the higher retail prices. Producers need incentives, and in some cases tax allowances will need to be provided to ensure that the transition does not entail operating difficulties for them. We must provide appropriate incentives to ensure that biofuel production will not bring about a rise in food prices, because this would undermine the whole programme. Thank you for your attention.
(NL) Mr President, Commissioner, ladies and gentlemen, allow me to focus in on two areas of Mrs Thomsen's excellent report, namely the building industry and motor cars.
If we are to meet the targets for CO2 in the automotive sector we have to invest more in research and development. That much is obvious. Our review of the multiannual budget gives us an opportunity to do that, Commissioner. The research effort on new technology and renewable energies for transport needs to be stepped up dramatically. It should be one of the priorities for our brand-new European Institute of Technology too. Europe's automotive sector can give a lead here, ladies and gentlemen. Some Japanese car makers are now advertising the manufacture of 'zero emission' vehicles as their goal. I think that we in the European Union are well capable of being the first in the world to make that goal a reality.
Then there is that other sector that is crying out for new environmental technology: construction. This need has been highlighted time and again. It is the sector which the European Commission itself describes as the one with the greatest potential for reducing CO2. Construction of new, low-energy housing, 'passive housing', is still in its infancy and still relatively expensive. Here too, it is high time we moved up a gear, not only on research and development, but also on tax incentives. We could perfectly well lower the rate of VAT on energy-saving materials and renewables in construction still further, perhaps even to zero. The European Commission in any case has plans - you know this better than I, Commissioner - to put forward new proposals for lowering VAT by 2009, and they could ideally include these ideas for energy-saving measures in the construction sector. So major challenges await us in the months and years ahead. And they require bold and resolute action.
(LT) The thorough report by my colleague Mrs Thomsen will help us live in a cleaner environment and resist climate change. Ambitious action plans on renewable energy at European and national level as well as monitoring of their implementation will be included in the Common European Energy Policy and reduce dependency on energy supplies from third countries.
However, some countries have significant water, solar or wind energy potential, while other countries have less potential. Therefore, action plans for different countries should be drawn up individually, with everything calculated on a real basis.
It would be useful if the European Commission were to direct support from the structural funds towards the production of renewable energy as well as the insulation and heating of residential blocks. The use of renewable energy should also be promoted in fiscal policy. In Europe, we face a rise in food prices related to the increasing demands of biofuel. That cannot be.
What can an ordinary EU citizen living from salary to salary say if the need to increase the use of renewable energy sources cause higher electricity and housing prices? The market cannot regulate everything. It is necessary to provide assistance for those in financial difficulty, especially those who are suffering the most from rising energy prices.
Generally speaking, I am sure that we will have to change our lifestyle and limit our extravagant consumption in the future. Human beings have harmed the planet and it is therefore our responsibility to help it recover.
(DE) Mr President, Commissioner, ladies and gentlemen, energy supplies are becoming an increasingly serious challenge, not just for the European Union but worldwide. In that context the use of renewable energy sources is crucial, both to ensure security of supplies in future and to make a decisive contribution to reducing greenhouse gas emissions. We must support and promote innovation. We must also invest more in research and development of new technologies, whether in the field of transport - e.g. research into new fuels or the construction of new engines - or in the field of the thermal or energy-based use of resources such as heating, electricity production, insulating materials and so on.
One good example is combined electricity-heat production from biomass by power-heat coupling, which is also being used increasingly in Austria. Another key aspect is energy saving. Regional, decentralised concepts are also of crucial importance.
We must use the opportunity offered by the decentralised production of energy and biofuels from renewables because it can also produce sustainable energy and use raw materials that are available on the ground. The use of agricultural products to produce energy will certainly not prevent the production of adequate food supplies, since enough productive farmland is available and that land can also be used adequately. The suspension of set-aside in the 2008 financial year is, therefore, really welcome.
Furthermore, the use of renewable raw materials can contribute substantially to the economic development of rural areas because of its positive impact not only on land use during normal crop rotation but also, in particular, on employment and the creation of new jobs in rural areas.
(HU) Thank you, Mr President. I would first of all like to congratulate the rapporteur on the excellent job she has done. We must bear in mind that the ambitious goals to which the European Union has committed itself, aimed at reducing emissions of gases responsible for the greenhouse effect, increasing the use of renewable sources of energy and enhancing energy efficiency, can only be achieved if we implement them in accordance with the principle of subsidiarity, beginning with social and economic actors at local and regional level.
Decentralised energy policy, hand in hand with research programmes and campaigns aimed at changing consumer habits, could bring tangible results not only in terms of use of renewable energy sources but also in terms of employment and regional development.
Local production, and possibly conversion and consumption, of renewable energy sources create new jobs, while regional economic stability is increased by diversifying energy supply and making it efficient. I would like to emphasise the paramount role of financial incentives both as regards connecting renewable energy sources into existing networks and getting renewable energies onto the market.
It is in the fundamental interests of local authorities and regional organisations (the President interrupted the speaker, requesting him to speak a little more slowly) to support enterprises' activities in the field of innovation and research and development.
By supporting partnerships between the public and private sectors, the European Union could help public and private-sector players in society to join together to provide an economic shot in the arm for regions whose development they would like to stimulate. In order for this to be successful, it is vital for local businesses to be informed about development opportunities and to assess the characteristics and specific needs of the region concerned.
I recommend that the European Union should monitor closely Member States' compliance with what is expected of them, as regional and local initiatives will be unable to flourish unless Member States put in place frameworks of their own that are compatible with EU legislation. Member States have an obligation to create a legal environment that not only enables increased energy efficiency and use of renewable energy, but also provides every possible economic support and incentive to foster local and regional development initiatives.
(LV) Mr President, ladies and gentlemen, one of the targets put forward in Europe's energy strategy is to increase the proportion of total energy consumption accounted for by renewable energy resources to 20% by 2020. Latvia is a leader in this sphere, since the proportion of renewable energy in Latvia is already 37%. When allocating targets for the proportion of renewable energy to each Member State it is difficult to do so fairly, and to ensure that each Member State is actively involved in making use of renewable energy. I can support the rapporteur's position, that we must take care that the larger Member States do not obtain reductions and targets for renewable energy proportions that are lower than 20%. In view of the fact that the five largest Member States account for at least 60% of EU energy consumption, reductions for the large states would entail a disproportionately large burden on the other states. It must be acknowledged that the EU has already had negative experiences on a similar issue. The approach taken by the European Commission when allocating CO2 emissions quotas was, at the very least, strange.
According to the Commission's own information the aim of the emissions trading scheme is to help the Member States to meet their Kyoto commitments. The new Member States are meeting their Kyoto commitments, but their emissions quotas are being significantly reduced. For example, Latvia, which has the lowest CO2 emissions quota per inhabitant in the European Union, will receive only 55% of the emissions quota it requested. Estonia and Lithuania will receive 52 and 53% respectively. The quotas for other new Member States have also been significantly reduced. In contrast, almost all the older Member States, which are not fulfilling their collective Kyoto commitments, have been allocated more than 90% of the emissions quota requested. It is not surprising that five new Member States were forced to challenge this decision in the courts. I welcome the position taken by the rapporteur on the allocation of additional EU budget resources for achieving the targets of the European energy strategy, establishing this field as a priority and revising the EU Financial Framework for 2007-2013. The targets put forward in the European energy strategy are to be welcomed from both an economic and an ecological viewpoint. It only remains to appeal to the European Commission not to repeat past mistakes and to allocate these targets fairly, ensuring that each Member State is actively involved in the achievement of the targets. Thank you for your attention.
(HU) Mr President, I must first of all point out how regrettable it is that the EU's earlier target of increasing the share of renewable energy in the EU's energy mix to 12% by 2010 will in all likelihood not be met. Despite this fiasco, at the spring summit in 2007 the German Presidency set Member States the even more ambitious goal of increasing the contribution of renewable energy to 20% by 2020.
I believe we need to speak candidly: I fear that the current target, like its predecessors, is also in danger. It is in danger, moreover, of being sabotaged by the Member States. For this reason, I strongly urge the Commission and the Member States to reach an agreement as soon as possible regarding the practical implementation of the 20% target for renewable energies.
Member States have already had to submit and prepare their renewable energy strategy, taking into account cost-effectiveness and a sectoral analysis of the potential in each country. For this reason, the targets set in the Renewable Energy Road Map need to be followed by detailed implementation plans with defined national targets and binding sub-targets for each energy sector, as well as sanctions should the targets not be met.
We need sanctions because countries resistant to implementing the common targets are, let us not forget, jeopardising international confidence in Europe's commitment and reliability as regards combating climate change. With the chance of achieving global agreement hanging in the balance as it is, this could put paid to it completely.
Europe has a historical obligation and must demonstrate by its own example that there is life beyond fossil fuels, that competitive technology exists and that secure self-sufficiency is possible.
(CS) Mr President, ladies and gentlemen, allow me to comment on two points in Mrs Thomsen's report. Right at the start the report states that: a) 'conventional energy resources are about to run out'; b) 'we are experiencing an increasing dependency on imports' of raw energy materials; and c) 'climatic changes ... will have dreadful consequences for the inhabitants'.
The first point I want to make is that the increasing dependency of EU countries on imports of raw energy materials is the only unambiguous fact, about which there is no doubt. This is indeed a serious political problem. However, it cannot be solved by giving unilateral preference to so-called renewable energy resources. The solution must be far more complex. That is why I want to stress some aspects that are, in my opinion, missing from the report in question.
Firstly, the individual Member States are responsible for their own energy policy and the corresponding right to have their own energy mix. Secondly, there is nothing in the report to emphasise that economical spending of the limited funds at our disposal is a necessity, and I stress the word 'economical' when talking about spending such funds. I also consider it necessary for the European Union to cooperate with the US, including coordination of their policies towards countries that export raw energy materials. Finally, the report makes no mention of the importance of nuclear energy.
My second point is that the predictions on which the report is based, i.e. that conventional energy resources will soon be exhausted and that climate change will have a dreadful impact on the human race, are debatable. We should not treat them as incontrovertible facts.
Member of the Commission. - Mr President, I would like to start my closing words of this debate with what Mr Vidal-Quadras said: there should not be a feeling of winners or losers in this policy area because renewable policy is definitely one that we need, for three basic reasons.
First of all, climate change: without renewable energy sources it is rather naive to expect that we could master the climate change challenge. Second, competition for energy resources: the world is growing, people are living better and energy resources are even scarcer and the run for energy resources could also be geopolitically dangerous. Third, let us not be misled by the costs. We have a rather nice situation today, because, at USD 80 per barrel of oil, we have an exchange rate going up to EUR 1.4. So as a result, we have been sheltered from the oil price increase. But these are not related processes; it is just a coincidence. We saw that, when the euro was launched, the expectation was one to one. If we stayed at the same exchange rate, we would have energy resources today 50% higher, and then a lot of parliaments would be discussing emergency aid. So, economically, we also need renewables.
Is it a lot to ask for this technological breakthrough? And it is not subsidies which we are calling for, it is investment aid, because 20% of final energy consumption is not 100%, it is not 50%: it is just one fifth, and we need this technology to be applicable.
So, why do we need Europe? Because it has scale and scope, and also there have been calls. There is potential in the Member States that are not rich, at least in GDP per capita terms. There are Member States where there is not so much potential and we need to find the way to use the whole potential of the European Union. The richer countries could invest in the countries where there is more potential, because, as a result, we will all benefit by having new technology which powers us from clean energy sources.
I quoted Gordon Brown not because of any political affiliation. I quoted that, even the UK, where today there is not so much penetration of renewable energy, there are calls for this policy - meaning this attitude - and that we need binding targets because, to achieve a long-lasting policy goal, only binding targets matter. If they are just indicative targets, we just measure until the next elections and so on. If they are binding, it means long-term policies are in place that facilitate investment and that facilitates the rules of application.
Now, on the challenge a lot of you put forward about food energy sustainability. Well, I would like to dispute that at this stage renewable energy has any considerable impact on food prices. There is definitely more growth in welfare in the world. People are eating better: in India, in China, in third world countries as well. So everywhere in the world people are asking for more resources and it is fair to ask. Definitely, the world market price answers with higher prices. It will increase the production, but it will not change basically that we will have low oil prices or low food prices again. It will stay reasonably high and, for this reason, this challenge does not come from renewable energy sources.
At the same time, I am from the part that believes that we need defined sustainability criteria and we will do this in this directive, because the counter-argument could be that there already is water legislation, waste legislation and soil legislation. 'Why do we need an additional source of bureaucracy?' some people ask. I believe, if we are embarking on particular policy areas that are contested from the point of view of society and from the political groups, then we need to provide an answer. And certification, if even sometimes cumbersome, is needed to really provide an answer that none of the energy resources will be provided in an unsustainable way. But, I really believe that the report is very well balanced. It is very well balanced between these challenges and I hope very much that in the House it will find broad support, because this broad support would mean better support also for the Commission proposal at the end of the year.
So, it is well done and I would like to again thank the rapporteur and all the rapporteurs in the political groups and different committees, because I think it is well done. It is exactly the equilibrium that we need, and now we need broad support.
The debate is closed.
The vote will take place on Tuesday, 25 September 2007.
Written declarations (Rule 142)
in writing. - (SK) The present situation regarding power generation and climate change is giving rise not only to positive solutions but also to rushed decisions, which may ultimately have many adverse effects.
What I have in mind is renewable sources of energy that essentially provide new solutions to supplementing diminishing conventional sources of energy and reducing the volume of harmful emissions.
On the other hand, we are witnessing and even taking joint decisions on their ill-considered and rushed introduction by setting excessive binding targets to be attained at all costs. It is no coincidence that an OECD study and warnings by many experts point out that the ill-considered promotion of certain renewable sources (such as biofuel, biomass, etc.) is causing irreparable damage in other areas, such as agriculture and water management, thus disturbing the overall balance of nature. It reminds me of the shooting of sparrows in China during what was known as the 'Cultural Revolution'. By that I do not mean that I am against renewable sources of energy. However, it is necessary to use those that exist naturally in well-considered areas of use and in capacities that allow them to renew naturally without any effort to increase production artificially in a headlong attempt to attain binding targets as quickly as possible.
Current knowledge and technical solutions enable us, and will long continue to permit us, to use renewable sources only as a supplement. Therefore, let us look for solutions that will be more reasonable and effective in the medium term. Nuclear energy is a good example.
in writing. - Finland is one of the world's leading countries in utilising renewable energy sources, especially bioenergy. The share of renewable energy in Finland is ca. 25%.
The objectives concerning the use of renewable energy sources must be realistic. In the fight against the climate change, the availability of reasonable priced bio mass, vital for our forest industry, must be ensured.
In Finland peat has been defined as slowly renewing biomass fuel. As indigenous fuel, peat has a considerable effect on regional policy, and it increases employment and the security of energy supply.
No emission-free, low-emission or other form of generation that is emission-neutral, sustainable and cost-efficient can be ruled out, including nuclear power. All forms of energy must be assessed on the basis of the overall interests of society.
The share of carbonless energy sources, including nuclear energy, should be increased in the fight against climate change. Nuclear power increases independence from imported energy, is environmentally cleaner than other options and an economical energy source.
I therefore find it very important that Member States are free to choose the most appropriate renewable energy sources given the differences in geological, hydrological and climatic conditions in the Member States.
in writing. - (FI) Mr President, if we are to promote renewable energy sources we have to be precise about what need we are aiming to meet by using them. It is one thing to be a trailblazer, whatever the price, achieving one's targets and percentages, and quite another to find multi-sectorally sustainable energy solutions that have far-reaching consequences. It is already clear that the target percentages set and the EU's environmental and climate targets are, unfortunately, incompatible in terms of their achievement. Despite that, we have decided to try to meet the targets, with the result that we have an energy market which is artificially manipulated at the consumers' expense and energy solutions which are unsustainable in terms of climate balance and which need to be revised. Compliance with a minimum binding target of 10% for biofuels used in transport would be an unfortunate example of this.
If this is about the fight against climate change, then switching to biofuels will not be the answer. It can hardly be the right way to go in a world where a food shortage is a likely scenario, given the greenhouse gas phenomenon. The concern expressed in a study published by the OECD that state subsidies for biofuels could lead to a rise in the price of food and damage to forests is a genuine one, considering that their contribution to the prevention of climate change may be smaller than predicted. The same concern is raised in an article in the journal 'Science', where the benefit of biofuels to climate is compared with afforestation over a 30-year period. The findings vary depending on the raw material and production technology, but in all cases afforestation in a given area of cultivation would absorb two to nine times more carbon than the reduction in emissions achieved by using biofuels.
What we need now is common sense when it comes to meeting targets. Otherwise we will soon realise that the decision sharply to raise the share of renewable energy sources to one fifth of energy production was a hasty one and one that will one day be a threat to the environment through the overfelling of forests.
in writing. - (DE) Renewables must play a significant role in our future energy policy. Nuclear energy must not play a part in this scenario because unresolved safety problems still remain.
Renewables are our future. For that we need innovation and the development of new technologies. We need far more investment in research so that we can bring innovative solutions in all areas onto the market.
In March the European Council agreed to cover 20% of the EU's total energy demand through renewables by the year 2020. In so doing, the Heads of State and Government took an important step and spoke out clearly in favour of giving more support to renewable energy sources. That is why I call on the Commission to submit a forward-looking proposal for a legal framework for renewables. It is crucial for us to have the appropriate instruments available at European level in order to achieve the Council's targets rapidly and efficiently.
in writing. - (RO) Today, the EU depends 57% on gas importation and 82% on oil imports. It is estimated that, by 2030, the EU will depend 84% on gas imports and over 93% on oil imports.
The EU needs an energy policy that would allow economic and social development, but would also ensure environmental protection by efficient actions against climate changes. I consider the next 5 years crucial for the planning and approval of "Projects of European Interest” for TEN-E, to diversify energy supply sources and increase energy efficiency at a Community level.
In order to limit climate changes, the EU has planned for the renewable energy resources to provide 20% of the European energy consumption by 2020. Thus, both the Member States and the Commission must do an inventory of the renewable energy resources on their territory and define action plans for their efficient use. We request the Commission to get actively involved in this inventory. Structural funds and the European fund for competitiveness and innovation, as well as the Research Framework Programme 7 can and must be used by the Member States for investments in energy technology.